DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/22 has been entered.

Response to Arguments
Applicant’s amendments filed 10/27/22 have been entered. 

Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. The claims in question were rejected over Bishop (US 20130306330 A1), in view of Parekh (US 20180016864 A1), further in view of Crow (US 3381969 A).
Applicant asserts that the newly amended limitations are not taught by the prior art (“an empty space […] configured to receive the tapered portion of the ring upon expansion of the packer element”). The examiner respectfully asserts that the newly amended limitation is taught by the primary reference Bishop. The newly recited tapered portion is specifically seen in Figs 1-2 and the empty space receives the tapered portion of the ring upon expansion of the packer element as seen in Figure 2. The examiner respectfully notes that is applicant intends the recitation to differentiate from the prior art of record, those differentiating features are not clearly recited to preclude the broad but reasonable interpretation presented in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “an empty space bounded by the retainer, the sleeve, and the ring”. However claim 9 recites “retainers”, “sleeves”, and a ring associated with each of the plurality of retainers. It is not clear which of the retainers, sleeves, and rings “the retainer, the sleeve, and the ring” are intended to refer to or whether the claim intends for there to be a plurality of empty spaces associated with each of recited elements. Claims 10-16 are rejected for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 20130306330 A1), in view of Parekh (US 20180016864 A1), further in view of Crow (US 3381969 A).

Regarding claim 1, Bishop teaches a packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
a retainer movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”), the retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
a packer element disposed adjacent to the mandrel and the ramp (Fig 1, packer element 18 is near/adjacent the mandrel and ramp); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on the ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32), the ring comprising a tapered portion (Fig 1-2, tapered portion 42); and 
a sleeve disposed around the retainer and the ring (Fig 1, 2, sleeve 20), wherein the sleeve is configured to deformable to retain at least the packer element or the ring (Fig 1, 2, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer 18)
an empty space bounded by the retainer, the sleeve, and the ring (Fig 1-2, unoccupied space defined by retainer 30, sleeve 20, and ring 34; in general the space below portion 26), the empty space configured to receive the tapered portion of the ring upon expansion of the packer element (Fig 1-2, tapered portion 42 is received in the empty space as defined).  
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Crow teaches the sleeve comprises an outer layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the lower plate shown) that is in contact with an inner layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the upper plate shown and is in direct contact with the lower plate when formed together), wherein the inner and outer metal petals are configured to deform (Column 3, lines 25-28 the metal plates are made to “bend and deform”)
a slot (Fig 3, slots 20 ) adjacent to each metal petal of the inner layer (Fig 3, petals 21 is adjacent to the slot 20), wherein each slot includes a lateral portion (Fig 3, slot 20 portion extending into portion 19) that is perpendicular to a longitudinal portion (Fig 3, slot portion labelled at 20), wherein the longitudinal portion is covered by a metal petal of the outer layer (Column 3, lines 37-40 “metallic plates 18 are preferably nested one within the other as illustrated in FIGURES 1 and 2 and are arranged so that the slots 20 in one plate 18 are radially misaligned with respect to the slots 20 in the adjacent plate 18 as illustrated in the exploded view of FIGURE 3”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Crow because Bishop suggests a slotted back-up ring, the use of Crow’s specific overlapping petal ring because it provides the specific construction details such as the specific metals that would be required to implement the sleeve of Bishop; additionally, the metal ring of Crow is readily malleable and bendable and has known application in wellbores.    

Regarding claim 2, Bishop as modified by Crow further teaches the metal petals are configured to deform without breakage, to retain at least the packer element of the ring (Fig 3, Column 3, lines 27-34 “plates 18 are preferably made of mild steel sheet metal which has a low yield and low tensile strength so that when pressure is exerted thereagainst, they will bend and deform permitting the arms 21 to move axially and outwardly as the packing material is deformed into engagement with the casing 23.”; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18).  

Regarding claim 3, Bishop as modified by Crow further teaches the metal petals further comprise overlapping petals (Fig 3, Column 3, lines 35-40 of Crow). 

Regarding claim 4, Bishop as modified by Crow further teaches wherein the lateral portion is shorter than the longitudinal portion (Fig 3, the lateral portion of the slot 20 in portion 19 is shorter than the longitudinal portion labelled at 20). 

Regarding claim 5, Bishop further teaches wherein the ring comprises a tapered portion (Fig 1, 2, tapered portion 40).  

Regarding claim 6, Bishop as modified by Crow further teaches wherein the sleeve comprises a base extending laterally from the mandrel (Figs 1-3 of Crow, petal sleeve extends has a portion/base 19 which would extend laterally from the mandrel).

Regarding claim 7, Bishop as modified by Crow further teaches wherein the base comprises an opening (Figs 1-3 of Crow, opening 18a, for example for fitting the tool mandrel).  

Regarding claim 8, Bishop as modified by Crow further teaches wherein the sleeve further comprises an elongated portion extending longitudinally from the base to cover the ring and the retainer (Fig 3 of Crow, petal sleeve with inner petal and outer petal 18 have an elongated portion 21 which extends from the base as previously defined, as seen; as a modification to Bishop’s Fig 1-2, the longitudinal, elongate portion 26 covers the ring 34 and retainer 30).  

Regarding claim 9, Bishop teaches a packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
retainers movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”; Para 0018, the examiner notes that only a single element is depicted, “a similar to backup ring and setting arrangement could be used for the opposite axial end of the packer element 18”), each retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
a packer element disposed adjacent to the mandrel and between the ramps of the retainers (Fig 1, packer element 18 is near/adjacent the mandrel and ramp; Para 0018, the examiner notes that only a single element is depicted, “a similar to backup ring and setting arrangement could be used for the opposite axial end of the packer element 18”); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on each ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32), the ring comprising a tapered portion (Fig 1-2, tapered portion 42); 
sleeves disposed around the retainers and the rings (Fig 1, 2, sleeve 20, the examiner notes Para 0018 which suggests an additional sleeve on the opposing end of packer 18), wherein each of the sleeves are configured to deform to retain at least the packer element or the rings (Fig 1, 2, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer 18), and
an empty space bounded by the retainer, the sleeve, and the ring (Fig 1-2, unoccupied space defined by retainer 30, sleeve 20, and ring 34; in general the space below portion 26), the empty space configured to receive the tapered portion of the ring upon expansion of the packer element (Fig 1-2, tapered portion 42 is received in the empty space as defined).  
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Crow teaches the sleeve comprises an outer layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the lower plate shown) that is in contact with an inner layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the upper plate shown and is in direct contact with the lower plate when formed together), wherein the inner and outer metal petals are configured to deform (Column 3, lines 25-28 the metal plates are made to “bend and deform”)
a slot (Fig 3, slots 20) adjacent to each metal petal of the inner layer (Fig 3, petals 21 is adjacent to the slot 20), wherein each slot includes a lateral portion (Fig 3, slot 20 portion extending into portion 19) that is perpendicular to a longitudinal portion (Fig 3, slot portion labelled at 20), wherein the longitudinal portion is covered by a metal petal of the outer layer (Column 3, lines 37-40 “metallic plates 18 are preferably nested one within the other as illustrated in FIGURES 1 and 2 and are arranged so that the slots 20 in one plate 18 are radially misaligned with respect to the slots 20 in the adjacent plate 18 as illustrated in the exploded view of FIGURE 3”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Crow because Bishop suggests a slotted back-up ring, the use of Crow’s specific overlapping petal ring because it provides the specific construction details such as the specific metals that would be required to implement the sleeve of Bishop; additionally, the metal ring of Crow is readily malleable and bendable and has known application in wellbores.    

Regarding claim 10, Bishop as modified by Crow further teaches the metal petals are configured to deform without breakage, to retain at least the packer element of the ring (Fig 3, Column 3, lines 27-34 “plates 18 are preferably made of mild steel sheet metal which has a low yield and low tensile strength so that when pressure is exerted thereagainst, they will bend and deform permitting the arms 21 to move axially and outwardly as the packing material is deformed into engagement with the casing 23.”; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18.    

Regarding claim 11, Bishop as modified by Crow further teaches wherein each sleeve further comprises overlapping petals (Fig 3, Column 3, lines 35-40 of Crow). 

Regarding claim 12, Bishop as modified by Crow further teaches wherein the lateral portion is shorter than the longitudinal portion (Fig 3, the lateral portion of the slot 20 in portion 19 is shorter than the longitudinal portion labelled at 20). 

Regarding claim 13, Bishop further teaches wherein each ring comprises a tapered portion (Fig 1, 2, tapered portion 40).  

Regarding claim 14, Bishop as modified by Crow further teaches wherein the sleeve comprises a base extending laterally from the mandrel (Figs 1-3 of Crow, petal sleeve extends has a portion/base 19 which would extend laterally from the mandrel).  

Regarding claim 15,  Bishop as modified by Crow further teaches wherein the base comprises an opening (Figs 1-3 of Crow, opening 18a, for example for fitting the tool mandrel).  

Regarding claim 16, Bishop as modified by Crow further teaches wherein the sleeve further comprises an elongated portion extending longitudinally from the base to cover the ring and the retainer (Fig 3 of Crow, petal sleeve with inner petal and outer petal 18 have an elongated portion 21 which extends from the base as previously defined, as seen; as a modification to Bishop’s Fig 1-2, the longitudinal, elongate portion 26 covers the ring 34 and retainer 30).  

Regarding claim 17, Bishop teaches a method for containing a packer element (Fig 2, packer element 18), the method comprising: 
setting a packer assembly in a wellbore (Para 0004, “deformable elastomeric packer elements for packer devices in wellbores”; Fig 2, packer assembly depicted is set in wellbore contacting wellbore tubular 38), the packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
a retainer movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”), the retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
the packer element disposed adjacent to the mandrel and the ramp (Fig 1, packer element 18 is near/adjacent the mandrel and ramp); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on the ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32), the ring comprising a tapered portion (Fig 1-2, tapered portion 42); 
a sleeve disposed around the retainer and the ring (Fig 1, 2, sleeve 20); and
an empty space bounded by the retainer, the sleeve, and the ring (Fig 1-2, unoccupied space defined by retainer 30, sleeve 20, and ring 34; in general the space below portion 26), the empty space configured to receive the tapered portion of the ring upon expansion of the packer element (Fig 1-2, tapered portion 42 is received in the empty space as defined). 
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Crow teaches the sleeve comprising an outer layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the lower plate shown) that is in contact with an inner layer of metal petals (Fig 3, Column 3, lines 18-22, petal rings are formed from metal plates 18; specifically the upper plate shown and is in direct contact with the lower plate when formed together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Crow because Bishop suggests a slotted back-up ring, the use of Crow’s specific overlapping petal ring because it provides the specific construction details such as the specific metals that would be required to implement the sleeve of Bishop; additionally, the metal ring of Crow is readily malleable and bendable and has known application in wellbores. 
Bishop as modified teaches deforming the metal petals with the ring (Fig 1, 2, of Bishop as seen between the figures, sleeve 20 is deformed), a slot adjacent to each metal petal of the inner layer (Fig 3 of Crow, slots 20 adjacent to petals 21), each slot includes a lateral portion (Fig 3 of Crow, slot 20 portion extending into portion 19) that is perpendicular to a longitudinal portion (Fig 3 of Crow, slot portion labelled at 20) , the longitudinal portion is covered by a metal petal of the outer layer (Column 3, lines 37-40 “metallic plates 18 are preferably nested one within the other as illustrated in FIGURES 1 and 2 and are arranged so that the slots 20 in one plate 18 are radially misaligned with respect to the slots 20 in the adjacent plate 18 as illustrated in the exploded view of FIGURE 3”); and 
retaining at least the packer element or the ring with the sleeve (Fig 1, 2 of Bishop, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer element 18; sleeve 20 is/are the petals of Crow as modified).  

Regarding claim 18, Bishop as modified by Crow further teaches deforming petals of the sleeve without breakage  (Fig 3, Column 3, lines 27-34 “plates 18 are preferably made of mild steel sheet metal which has a low yield and low tensile strength so that when pressure is exerted thereagainst, they will bend and deform permitting the arms 21 to move axially and outwardly as the packing material is deformed into engagement with the casing 23.”; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18).

Regarding claim 19, Bishop as modified by Crow further teaches the sleeve further comprises overlapping petals (Fig 3, Column 3, lines 35-40 of Crow).  

Regarding claim 20, Bishop as modified by Crow further teaches wherein the lateral portion is shorter than the longitudinal portion (Fig 3, the lateral portion of the slot 20 in portion 19 is shorter than the longitudinal portion labelled at 20).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676